DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they should not be shaded, which makes the reference numerals and cross-hatching unclear in the final drawing such as presented in Fig. 1A-1D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sealing element”, “wireline adaptor kit” and “shear pin” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 10, 12-14, 19, 20, 22, 24-29, 32, 34-36, 42, 43 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (US 2017/0130553, hereafter Harris).
With regards to claim 1, it discloses (Fig. 23) a downhole tool, comprising: a single frustoconical member (Fig. 23, element 262) forming a first end of the downhole tool: a single engagement collar (Fig. 
With regards to claim 2, it discloses the frustoconical member (Fig. 23, element 262) further comprises a central opening (Fig. 23, element 263) in fluid communication with the wellbore when the downhole tool is set.
With regards to claim 3, it discloses the central opening enables production of hydrocarbons from the wellbore when the downhole tool is set (Fig. 23, element 263) allows for the flow of fluid so it inherently would enable production of hydrocarbons from the wellbore when the downhole tool is set).
With regards to claim 4, it discloses the central opening (Fig. 23, element 263) is enabled to receive a sealing element (Fig. 24, element 76) that is external to the downhole tool to prevent fluid from flowing through the central opening when the sealing element is engaged with the central opening.
With regards to claim 5, it discloses the sealing element is dissolvable (para. 112).
With regards to claim 6, it discloses the sealing element is a sphere (Fig. 24, element 76).
With regards to claim 9, it discloses the elastomeric element (Fig. 23, element 264) is located between the set of slips (Fig. 23, element 266) and the frustoconical member (Fig. 23, element 262) 
With regards to claim 10, it discloses a retention band (Fig. 19, element 284) surrounding the elastomeric element (Fig. 19, element 288); and an interlocking section (Fig. 19, element 273) coupling the elastomeric element to the set of slips.
With regards to claim 12, it discloses the downhole tool is enabled for setting in the wellbore by applying the setting force to the engagement collar against the set of slips using a wireline adapter kit (Fig. 29, element 214).
With regards to claim 13, it discloses the wireline adapter kit (Fig. 29, element 214) is enabled to engage the frustoconical member at the first end and to engage the engagement collar (para. 180).
With regards to claim 14, it discloses the wireline adapter kit (Fig. 29, element 214) enabled to engage the engagement collar further comprises: the wireline adapter kit enabled to engage the engagement collar using at least one shear pin (Fig. 30, element 278) that shears when a predetermined force is applied to the shear pin.
With regards to claim 19, it discloses at least one slip in the set of slips is formed using a composite material (para. 204).
With regards to claim 20, it discloses the composite material is a filament-wound composite material (para. 204).
With regards to claim 22, it discloses at least one of the following is formed using a degradable material: at least one slip in the set of slips; the engagement collar; and the frustoconical member (it is noted that all material is degradable under different conditions, thus the material that each of these members is made from is considered degradable).
With regards to claim 24, it discloses the downhole tool is enabled or setting in the casing of the wellbore (Fig. 24, element 4) and the set of slips engages the casing of the wellbore (Fig. 24).

With regards to claim 26, it discloses introducing a sealing element (Fig. 24, element 76) into the wellbore, wherein the central opening is enabled to receive the sealing element that is external to the downhole tool to seal the wellbore when the sealing element is engaged with the central opening (Fig. 24).
With regards to claims 27-29, it discloses causing the spherical sealing element (Fig. 24, element 76) to dissolve or degrade in the wellbore; and producing hydrocarbons from the wellbore through the central opening when the downhole tool is set in the casing (para. 112).
With regards to claim 32, it discloses applying the setting force further comprises: forcing the elastomeric element by the set of slips against the frustoconical member, wherein the elastomeric element (Fig. 24, element 264) forms a concentric seal with the casing (Fig. 24).

With regards to claim 35, it discloses applying the setting force further comprises: the wireline adapter kit engaging the frustoconical member at the first end and engaging the engagement collar (para. 180).
With regards to claim 36, it discloses the wireline adapter kit (Fig. 29, element 214) engaging the engagement collar at the second end further comprises: the wireline adapter kit engaging the engagement collar using at least one shear pin (Fig. 30, element 278) that shears when a predetermined shear force is applied to the shear pin.
With regards to claim 42, it discloses at least one slip in the set of slips is formed using a composite material (para. 204).
With regards to claim 43, it discloses the composite material is a filament-wound composite material (para. 204).
With regards to claim 45, it discloses at least one of the following is formed using a degradable material: at least one slip in the set of slips; the engagement collar; and the frustoconical member (it is noted that all material is degradable under different conditions, thus the material that each of these members is made from is considered degradable).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 23, 30, 31 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Frazier (US 2013/0240203).
With regards to claims 7 and 30, Harris shows all the limitation of the present invention except, it does not disclose that the sealing element comprises at least one aliphatic polyester selected from the group consisting of: polyglycolic acid, polylactic acid, and a copolymer.  Frazier discloses the creation of a plug for a wellbore.  It includes a ball (Fig. 5, element 425).  The ball as well as other elements are disclosed as being made from dissolvable/degradable material (para. 65).  The “decomposable” material includes at least one aliphatic polyester selected from the group consisting of: polyglycolic acid, polylactic acid, and a copolymer (para. 88).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the material of Frazier with the apparatus of Harris.  This would be done for easy removal of any piece of the plug, with or without drilling.
With regards to claims 8, 23, 31 and 46 Frazier discloses the aliphatic polyester comprises a repeating unit derived from a reaction product of glycolic acid and lactic acid (para. 89).
Claims 11 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Wolf et al. (US 2019/0352998).
With respect to claims 11 and 33, Harris shows all the limitation of the present invention except, the set of slips includes at least one internal button slip comprising at least one button on an inner surface enabled to engage the frustoconical member when the downhole tool is set.  Wolf et al. disclose a slip (140), comprising: an outer surface enabled to engage a wellbore surface (see figure 11 and paragraph 61); and an inner surface (146) enabled to be engaged by a setting cone of a downhole tool (see figure 11). Wolf et al. disclose wickers engage the cone, rather than an inner button. However, with respect to plug assemblies 400 and 500, Wolf et al. teaches that outer slips may be wicker style (452) or buttons (552).  It would have been obvious to one of ordinary skill in the art at the time the invention .
Claims 21 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Pierpont, Jr. (US 3661670).
With regards to claims 21 and 44, Harris shows all the limitation of the present invention except, it does not disclose that the filament-wound composite material comprises an epoxy matrix with glass filament inclusions.  Pierpont, Jr. discloses a filament-reinforced composite part, comprising: a matrix phase comprising a cross-linked polymer (col. 3:2-5 epoxy resin); an inclusion phase comprising a plurality of filaments (25) including glass (col. 3:2-5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the composite material of Pierpont, Jr. with the apparatus of Harris.  This would be done because it is a commonly known composite material and would be substituted with little undue experimentation.
Allowable Subject Matter
Claims 15-18 and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676